DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 2/10/2021.
Claims 1-16 are amended.
Claims 17-20 are new.
Claims 1-20 are pending in the current application.
Drawings
The drawings submitted 2/10/2021 are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Hunziker on 2/26/2021.
The application has been amended as follows: 
Claim 1: replace claim 1 in its entirety with the following:
An unmanned marine vessel system comprising:
an unmanned surface vessel with a motorized propulsion system, a guidance system, a communication system, an aerial device landing deck, and an underwater device docking bay;
an unmanned aerial device with a motorized propulsion system, a guidance system, and a communications system capable of data gathering and remote operation; 
an unmanned underwater device with a motorized propulsion system, a guidance system, and a communications system capable of data gathering and remote operation; wherein said underwater device is capable of docking in said underwater device docking bay;
wherein said aerial device and said underwater device may be controlled from said surface vessel; and
wherein said surface vessel, said aerial device, and said underwater device are all entirely powered by two or more systems located on said unmanned surface vessel for generating electricity from two or more of the following renewable energy sources: solar energy, wind energy, and wave energy; and
wherein said surface vessel, said aerial device, and said underwater devices are all remotely operated by radio frequency transmissions. 
Claim 2: Cancel
Claim 17: Cancel
Claim 18: Cancel
Claim 19: Cancel
Claim 20: Cancel

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The article “Legal Issues Relating to Unmanned Maritime Systems Monograph” provides state of the art insights into unmanned surface vessels, aerial vehicles and submersible vehicles. US 20190128711 discloses a maritime platform with an unmanned aerial drone, unmanned submersible vehicle, a power harvesting element on the platform comprising wind, wave, solar and tidal energy capture.  The unmanned platform does not appear to have a propulsions system and is fixed in a designated location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY D WIEST/Primary Examiner, Art Unit 3617